Citation Nr: 0415525	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to increased evaluation for bilateral hearing 
loss currently evaluated as 10 percent disabling.

2.  Entitlement to increased evaluation for service-connected 
tinnitus currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1959.  The record also reflects additional prior service in 
the Indiana National Guard from May 1954 to February 1957.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for bilateral 
hearing with a 10 percent evaluation and service connection 
for tinnitus with a 10 percent evaluation.  

FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 
(2001); 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
prior to, and as amended from, June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is in receipt of service connection for 
bilateral tinnitus, which was granted by a April 2002 rating 
decision.  He is in receipt of the maximum scheduler 
evaluation for the disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran. 38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003). Consideration of the whole- 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The appellant's 
rating claim is to be decided based upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and 4.1 (2003). Separate diagnostic codes 
identify various disabilities. See 38 C.F.R. Part 4 (2003).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
see also Solomon v. Brown, 6 Vet. App. 396, 402 (1994). In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The appellant's service-connected tinnitus has been rated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides 
that a maximum 10 percent evaluation is warranted for 
recurrent tinnitus. On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993). If an appellant is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy. In order for a claim to proceed, there 
must be a benefit. In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent. 38 C.F.R. § 4.87, Diagnostic Code 6260. As such, a 
higher schedular rating cannot be granted.

While the rating schedule provides for separate rating for 
some other ear disabilities (see generally 38 C.F.R. § 4.87, 
Diagnostic Codes 6200-6210 (2003)), it specifically does not 
address the "bilateral" condition in Diagnostic Code 6260 for 
tinnitus. Tinnitus has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as a ringing, 
buzzing noise in the ears. See YT v Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)). Thus, the Board finds that either tinnitus is present 
or it is not, and that a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.

In VAOPGCPREC 2-03; 68 Fed. Reg. __ (2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorizes a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
simply in the head. It was further held that separate ratings 
for tinnitus identified as being in both ears may not be 
assigned under either version of Diagnostic Code 6260, or any 
other diagnostic code. Id.

Precedent opinions of the General Counsel are binding on the 
Board. 38 U.S.C.A. 
§ 7104(c) (West 2002). Furthermore, effective June 13, 2003, 
Diagnostic Code 6260 was amended to state more explicitly 
that only a single 10 percent evaluation will be assigned for 
tinnitus, whether it is perceived in one ear, both ears, or 
somewhere else in the head. See 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2003); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral. See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear). 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law. Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002). Because the claim is 
being denied as a matter of law, no further development under 
the VCAA or previously existing law is warranted. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).

ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.


REMAND

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

Pertinent to this matter, under 38 U.S.C. § 5103(a), as 
amended by VCAA, upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim. As part of that notice, 
VA shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.

Recent decisions by the Courts have mandated that VA ensure 
strict compliance with the provisions of the VCAA. See, e.g., 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).

In both March 2001 and November 2002, the RO forwarded to the 
appellant advisements relative to the VCAA. However, these 
advisements did not inform the appellant of what evidence 
would substantiate his claim.  Rather than supplying the 
elements for entitlement of a rating increase, the RO 
provided the elements of service connection, which had 
already been granted.    

Because the record does not indicate that the appellant has 
been apprised of what evidence would substantiate his 
specific claims, this matter is REMANDED for the following:

1. The RO will advise the appellant of 
what evidence would substantiate his 
claim in accordance with the provisions 
of the VCAA. Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non- 
VA, or other medical treatment not 
evidenced by the current record. The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO should then obtain these 
records and associate them with the 
claims folder.

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim, 
including if appropriate the conduct of 
any appropriate VA medical examinations. 
Following such development, the RO should 
review and readjudicate the claim. If any 
such action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



